Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on
01/18/2022. Claims 1-20 have been amended. A terminal disclaimer filed on 01/19/2022 has been approved and OK to enter. Thus, claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1 and 16 including:
“a polymer structure coupled to the side member, wherein grooves are formed in the polymer structure; an antenna structure disposed between the first plate and the second plate, the antenna structure including a first surface facing the grooves of the polymer structure, and at least one antenna element configured to output a directional beam; and a wireless communication circuit electrically connected to the at least one 
“a polymer structure coupled to the short side portion of the side member and extending along the short side portion; and an antenna structure including an antenna substrate having a first surface, wherein the first surface of the antenna substrate at least partially faces a second surface of the polymer structure, the second surface of the polymer structure opposite to a surface of the polymer structure forming an exterior of the electronic device; wherein at least one groove is formed on the second surface of the polymer structure and is recessed toward the surface of the polymer structure to form an air gap between the first surface of the antenna substrate and the second surface of the polymer structure” recites in claim 16.
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        02/12/2022